Honorable Marion ,McGee
County Auditor
Hays county
San Marcos, Texas,
Dear Sir:                   Opinion No. O-1753
                            Re: Should the,Hays County
                                 Purchasing Agent buy all
                                 supplies and not allow
                                 officers to buy any part
                                 of same and deduct such
                                 items of expense; or
                                 shou3.dthe county not buy
                                 any.supplies except as re-
                                 quircd by Section 1 of Ar-
                                 ticle 3899b, and force all
                                 other officers to buy the
                                 supplies and deduct as
                                 items~of expense? And rc-
                                 lated questions.

          Your letter, requesting the opinion of this De-
partment, pertaining to the questions as are herein stated
hasbeen recetved.

            Yourletter   reads in part as follows:
         "Article 3891, Vernonrs Civil Statutes of
    Texas, provides that countyrand precinat offi-
    cials shall outof their fees of office pay~,au-
    thorized expenses under Article 3898, the maxl-
    mum fees allowed by law for their servicesand
    the balance to the'countg Treasurer.- Article
    3899b,~Seatioti1,;provLdes that there shall be
    allowed to certain named county officials such
    books, stationery, including blank bail bonds
    and blank oomplaints, and office furniture as
    may be'necessary fortheir offices, to be paid
    for on the order of ~the Commissioner's Court out
    of the County Treasury; and Section 2 of that
    Article provides that in the discretion of the
    Commissioner's Court such items of expense may be
    paid for on order of the Commissionerts Court Out
    of the County Treasury.
Honorable Marion McGee, Page 2 (Opinion No. o-1753)


              "There appears to be a conflict in the above
        provisions of our statutes when it comes to de-
        ciding whether such expenses should be paid by
         the county, or whether the officers should pay
        for such expenses out of the fees of office and
        be allowed to deduct for such expenses in their
        annual fee report. Hays County Is a county of
        less than 20,000 population and is on a fee basis.
        The aountg buys certain supplies for the use of
        certain offiaers and other officers buy certain
        supplies themselves and deduct such items of ex-
        pense when making their fee reports and settling
        for excess fees, if any. It appears that it is
        mandatory for the county to purchase supplies,
        etc.for certain officers with the same being
        discretionary as to other officers, while at the
        same time the law also says that fee officers may
        deduct these items of expense. Should the county
        purchasing agent buy all supplies and not allow
        officers to buy any part of same and deduct such
        items of expense; or should the county not buy
        any supplies except as required by Seation 1 of
        Article 38ggb, and force all other offioers to
        buy the supplies and deduct as items of expense?
        Would the rule be the same as to those officers
        who earn the maximum and those who often earn
        only a fraotion of the maximum?“
             Artiole 3891, Vernon's Civil Statutes, reads in
  part as follows:
            "Each officer named in this Chapter shall
       first out of the current fees of his office pay
       or be paid the amount allowed him under the pro-
       visions of Article 3883, together with the sal-
       aries of his assistants and deputies, and author-
       ized expenses under Article 3899, and the amount
       necessary to cover oosts of premium on whatever
       surety bond may be required by law. If the cur-
       rent fees of such office collected in any year
       be more than the amount needed to pay the amounts
       above specified, same shall be deemed excess fees,
       and shall be disposed of in the manner hereinafter
       provided.
            "In counties containing twenty-five thousand
       ($25,000) or less inhabitants, District and County
       offiaers named herein shall retain one-third of
       such excess fees until such one-third, together
.   .




        Honorable .Marion McGee, page 3~ (Opinion No. O-1753)


               with the amounts specified in Article 388 ,
               amounts to Three Thousand'Dollars ($3,000 .
               Precinct officers shall retain one-third un-
               til such one-third, to ether with the amount
               spec~ifiedin Article 3883, amounts to Fourteen
               Hundred Dollars ($1400)."
                    Section.(a) of Article 3899, Vernon's Civil Stat-
        utes, reads as follows:
                    "At the close of each month of his tenure
               of office each officer named herein who is com-
               pensated on a fee basis shall make as part of
               the report now required by law, an itemized and
               sworn statement of 811 the actual and necessary
               expenses incurred by him in the conduct of his
               office, such as stationery, stamps, telephone,
               premiums on officials' bonds, including the
               cost of surety bonds for his Deputies, premium
               on fire, burglary, theft, robbery, insurance
               protecting public funds, traveling expenses and
               other necessary expenses. The Commissioners'
              Court of the,County of the Sheriff's residence
              may, upon the written and sworn application of
               the Sheriff stating the necessity therefor, pur-
               chase equipment for a bureau of criminal identi-
               fication such as oameras, finger print cards,
               inks, chemicals, microscopes, radio and labora-
               tory equipment, filing cards, filing cabinets,
               tear gas and other equipment in keeping with
               the system in use by the Department of Public
              Safety of this State or the United States Depart-
              ment of JusUce and/or Bureau of Criminal Iden-
               tification. If such.expensesbe incurred in
              connection with any particular case, such state-
              ment shall name such case . Such expense account
               shall be subject to.the audit of the County Auditor,
               if any; otherwise by the Commissicners Court; and
               if it appears that any,item of such expense was
              notincurred by~such officer or such~item was not
              a necessary expense of office, such item shall be
              by such auditor or court rejected, in which case
              ,the collections of such item may be adjudicated
               in any court of competent jurisdiction. The amount
              of salaries paid-to ~Assistants.andDeputies shall
              also be clearly shown by such officer, giving the
              name, position and amount paid 'each;,and in no
              event shall any officer show any greater amount
               than actually paid any such Assistant or Deputy.
Honorable Marion McGee, Page 4 (Opinion No. O-1753)


     The amount of such expenses, together with the
     amount of salaries paid to Assistants, Deputies
     and Clerks shall be paid out of ,the fees earned
     by such officer. The Commissioners' Court of
     the county of the Sheriff's residence may, upon
     the written and sworn application of the Sheriff
     stating the necessity thenfor, allow one or more
     automobiles to be used by the Sheriff in the dis-
     charge of his official duties, which, if pur-
     chased by the County, shall be bought in the man-
     ner prescribed by law for the purchase of supplies
     and paid for out of the Qeneral Fund of the Coun-
     ty and they shall be and remain the property of
     the county. The expense of maintenance, depre-
     ciation and operation of such automobiles as may
     be allowed, whether purchased by the county or
     owned by the Sheriff or his Deputies personally,
     shall be paid for by the Sheriff and the amount
     thereof shall be reported by-the Sheriff, on the
     report above mentioned, in the same manner as
     herein provided for other expenses."
           We will review the general statutes relative to the
question at hand.
           Article 1638, Revised Civil Statutes of Texas, was
originally enacted by the Twenty-ninth Legislature, in 1905,
under the title "County Auditors" and reads:
           "Bids shall be asked for all supplies for
     stationery, books, blanks, records, and other
     supplies for the various officers for which the
     county is required to pay, and the purahase made
     from the lowest bidder, after filing said bid
     with the Auditor for record."
           It will be observed that this statute is a legis-
lative declaration requiring aompetitive bids on all purchases
by the county of the items described. The statute, however,
does not particularize as to the manner or means of effecting
such.
           Artiale 16~59,Revised Civil Statutes of Texas,
was also originally enacted by the same legislature, under
the same title, containing the emergenay provision allowing
the purchases by the county, without advertising for com-
petitive bids, when not in excess of fifty dollars.
Honorable Marion &cGee,,Page.5 (Opinion No. O-1753)


          Article 1659, supra, was amended by the Thirty-
seventh Legislature in 1921, whereby the emergency provision
now allows purchases by the county not in excess of one
hundred and.fifty dollars,~in cases of an emergency, without
advertising for competitive bids.
         Article 1659,~supra, now reads:
         "Bids for material. Supplies of every kind,
    road and bridge material; or any other material,
    for ,the~useof said county, or any of its officers,
    departments,,or institutions must be, purchased on
    competitive bids, the contract to be awarded to
    the party who, in the judg,mentof tie commissioners
    court, has submitted the lowest and best bid. The
    county auditor shall advertise for a period of two
    weeks in at least one daily,newspaper, published
    and circulated in the county, for such supplies ,and
    material according to specifications, giving in de-
    tail what is needed. Such advertisements shall
    state where the specifications are to be found, and
    shall give the time and place for receiving such
    bids. All such competitive bids shall be kept on
    file by the county auditor asa part of the'records
    of his office,.and,shall be subject to inspection
    by any one desiring to see them. Copies of all bids
    received shall be furnished by the county auditor
    to the county ~judgeand to the commissloners court;
    and when the bids received are not satisfactory to
    the said judge or county c,ommissioners,the auditor
    shall reject said bids and re-advertise for new bids.
    In cases of emergency, purchases not in excess of
    one hundred and ,fifty dollars may be made upon requL-
    sition to be approved.by the commissioners court,
    without advertising for competitive bids."
         It .villbe noticed that Article 1659, supra.,is a qen-
era1 statute, and applying to supplies of every kind,~purcnased
by the county, and providing for the manner of purchases tiiere-
of by competitive bids, and providing for an emergency. There-
fore, in the absence of specific statutes applying,to legal
blanks, stationery and,similar supplies, and providing for the
manner of purchase thereof by competitive bids, this general
statute w,ouldcontrol the matter.. The correct rule ,of statutory
construction, in such oases, is stated in the opinion ,of Ex
Parte Townsend, 144 ~~7.628, 641, as follows:

        "It is also well established that, where one
    statute deals with the subject :J.ncomprehensive
Honorable Marion McGee, Page 6   (OPinion No* o-1753)



    terms and anotherstatute deals with a portion
    of the same subject in .a more definite way, the
    two should be read together, if possible, with
    the view to giving effect to a consistent legis-
    lative policy.   However, if there is any neces-
    sary conflict between two such laws, the special
    will prevail over the general statute. Where the
    special statute is plainer, it will be regarded
    as exception to, or qualification of, the prior
    general one, and, when the general act is later,
    the special will be construed as remaining an
    exception to Its terms, unless It is repealed in
    express words or by implication. ego. 36, 1151;
    Rodgers v. United States, 185 U.S. 83, 22 Sup.
    Ct. 582, 46 L. Ed. 816; Rosentrans v. U. S.,
    165 U.S. 257, 17 Sup. Ct. 302, 41 L. Ed. 708;
    Lazondy v. Smlthey, 151 MO. App. 285, 131 S.W.
708. ”

         There are, however, specific statutes relating to
this subject, providing both for the purchase of such supplies
by the commissloners( court itself, and also for the purchase
of such supplies by the various officers of the county with
the requirement that suoh must be approved by the commissioners’
court.
         The statutes pertaining to purchases of such supplies
by the commissioners' court itself are articles 2358-2367,
Vernon's Civil Statutes. Artiales 2358 and 2359, thereof,
read as follows:
         "Article 2358.  The commissioners court by
     an order entered of record, may oontract as
     hereinafter prescribed, with some suitable per-
     son or persons to supply the county with blank
     books, all legal blanks and stationery as may
     be required by law to be furnished the county
     officials."
        "Article 2359. The commissioner,scourt
    shall advertise, at least once in every two
    gears, for sealed proposals to furnish blank books,
    legal ,blinks,stationlrgand &uch other printing as
    may be required for the county for the term of
    such contraof, and shall receive separate bids
    for the different classes hereinafter desig-
    nated. Such advertisement shall be made by
    the oounty clerk, who shall notify by registered
    letter, each newspaper and job printing house
Honorable Ma~rionMcGee, Page 7   (Opinion No. o-1753)


    in the county,~and at least three stationery
    and printing houses in the State,of the time
    said contract Is to be awarded, and of the prob-
    able amount of supplies needed."
        These statutes being spec~lfiaenactments relating
to blank books, all legal blanks, and stationery, the.pro-
visions thereof which control the method of purqhase~bg
the commissioners' oourtof such supplies, together with
the method of seauring competitive bids therefor.
        Articles 2358-2367, inclusive, supra, do not
however contain emergency provisions as are found in Ar-
ticle i&&J, supra.' Then we have the question as to whether
or not the emergency provision of Article 1659 would apply
to purchases of such supplies by the commissioners' court
of the county~. It is manifest, that It was the legislative
intention that'Artiole 1659 was to apply to purbhases of
supplies of every kind by the county, in the,absence of
specific ~statutes, dealing with portions of the same sub-
ject. As we'have above.stated, Articles 2358-2367, In-
clusive, supra, deal with a portion of.such subjects as to
the.manner of purohase and of securing competitive bids.
Such statutes, however, do not deal.with such portion of
the subject as to an emergency. Therefore, as.to such,
the general statute, Article.1659, supra would apply,
and the emergency provision of Article 1659 would be appll-
cable to purchases by the commlssloners~ court of the
county offstationery, legal blanks, and like~supplles.
        Section (a) of Article ~3899,Vernon's Civil Statutes,
srnra, authorizes expenditures for expenses incurred by coun-
ty officials who are compensated on the fee basis in the con-
duct of their offices, such as stationery, stamps, telephone,
premiums,on officials' bonds, lncludlng the cost of,surety
bonds for his deputies, premiums on.fire, burglary, theft,
robbery insurance protect,ingpublic funds, traveling expenses
and other necessary expenses subject to thenorders of the
county auditor, if any, otherwise by the commissioners( court
and if it appears that any item of such expense was not in-
curred,by~such,officer or such item.was not a neaessary ex-
pense of office, such item shall be by such auditor or Court
rejected, in which case the collections of ~such item may be
adjudicated in any court of competent jurisdiction. The
amount of such expenses shall be paid out of the fees earned
by such officer.'
        Section 1 of Article 3899b, Vernon's CivilStatutes,
is to be construed with Section b'of Article 38% which
Honorable Marion McGee, Page 8 ,,(OPinion
                                        No. o-1753)


relates to county officials who are compensated on a
salary basis and Is not applicable to counties where
the county officials are kompensated on a fee basis,
and buy such items as provided for by Sections (a) of
Article 3899, supra, Section 1 of Article 3899b applies
to purohase of those items mentioned therein when made
by the commissioners, and not to those items enumerated
in Section (a) of Article 3899, when purchased by the
county officials who are compensated on a fee basis.
        Section (a) of Artiale 3899, supra, contemplates
the purchase of the items enumerated therein by the officers
of the oounty as is shown by the requirement that all of
such purchases or expenditures must be approved by the county
auditor, If any, or otherwise by the commissioners' court.
        In view of the foregoing statutes you are advised
that it is the opinion of this'Department that the purchase
of legal blanks, stationery and similar supplies by the
commissioners~ court of the count     itself, is controlled
by the provisions of Articles 235 i!'
                                   -2367, inclusive, supra,
and Section 1, Article 38ggb, as to the manner of such pur-
chases and the manner of effecting aompetitlve bids there-
under; and further that the emergency provisions of Article
1659 are applicable to purchases by the commissioners' oourt
of such supplies.
        You are further advised that the purchase of suah
supplies by the county offiaers who are compensated on a
fee basis is controlled by Section (a) of Artiole 3899,
supra, requiring such purchases to be subject to the audit
of the aounty auditor, if any, otherwise by the commissioners'
court.
        In answer to your last question you are advised
that as far as the purchases of such supplies by the county
officers as authorized by Section (a) of Article 3899, supra,
it is immaterial whether those orficers earn the maximum or
only a fraction of the maximum.
        Trusting that the foregoing fully answers your
inquiry, we remain
                            Yotis very truly
                       ATTORNEX GENERAL OF TEXAS

AWrLM/rt               By /a/ Ardell Williams
                             ~Assistant
APPROVED DEC 13, 1939                         APPROVED
/a/ Gerald C. Mann                            Opinion Comlttet
Attorney General of Texas                 By: BWB, Chairman